DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “capsule endoscope system, comprising: a capsule endoscope; and an external device, comprising a memory and a processor” as recited in Claim 14 and “the processor” as recited in Claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  The phrase “identifying stained area in endoscopic images” should be “identifying a stained area in endoscopic images” or similar.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  The phrase “after the step of “calculating the initial range area S1 of the set C” further comprises” in lines 1-2 requires additional clarification.  It is suggested that this phrase be amended to read “wherein after the step of “calculating the initial range area S1 of the set C”, the method further comprises” or similar.  Appropriate correction is required.
The phrase “when the staining of the stained region is completely stained” in line 4 is redundant.  It is suggested that this phrase be amended to read “when the stained (area) is completely stained” or similar.  Appropriate correction is required.  Further, please see the 35 U.S.C. 112(b) rejection regarding this limitation below. 
Claim 7 is objected to because of the following informalities:  The phrase “the value of the pixels in the processed image with hue is in a range H1” in line 3 requires additional clarification.  It is suggested that this phrase be amended to read “the value of pixels in the processed image with a hue in a range H1” or similar.  Similarly, it is suggested that “the value of the pixels in the processed image with hue in a range H2” in line 4 be amended to read “the value of pixels in the processed image with a hue in a range H2” or similar.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, 15 recite “removing abnormal pixels from the basic image and recording it as a processed image” in lines 3-4, 9-10, and 7-8, respectively.  This limitation is indefinite because it is which element is referenced by the term “it”.  For example, this phrase could indicate the basic image being stored as the processed image after the removal of abnormal pixels, the abnormal pixels being stored as the processed image, or another element being recorded as the processed image.  For the remainder of this Action, it is assumed that the basic image is stored as the processed image after the abnormal pixels are removed.  
Claim 2 recites “removing abnormal pixels from the basic image and recording it as a processed image” in lines 2-3 and “recording it as a processed image” in line 6.  As detailed above, the term “it” does not clearly describe which element is recorded as the processed image.  Further, it is unclear if “a processed image” as recited in line 6 is the same as the “processed image” initially recited in Claim 1, lines 3-4.  This recitation should be amended to read “the processed image”, “a second processed image”, or similar, as appropriate.  For the remainder of this Action, it is assumed that the processed image recited in Claim 2 is the same as the processed image initially recited in Claim 1. 
Claims 1, 4, 14, 15 recite “setting a first condition that the hue of the pixel is in a D1 range” in lines 7, 2, 13, and 11, respectively.  This limitation is indefinite because the hue has been previously defined for each pixel in the processed image and it is unclear which of these pixels is referenced by “the pixel” in the limitation.  For the remainder of this Action, it is assumed that the first condition is related to the hue of each pixel for which it has been defined.
Similarly, Claims 1, 14, 15 recite “setting a second condition that the b component of the pixel is in a D4 range” in lines 10, 16, and 14, respectively.  This limitation is indefinite because the b component has been previously defined for each pixel in the processed image and it is unclear which of these pixels is referenced by “the pixel” in the limitation.  For the remainder of this Action, it is assumed that the second condition is related to the b component of each pixel for which it has been defined.
Claim 6 recites “when the staining of the stained region is completely stained” in line 4.  This limitation is indefinite because the “stained region” has not been previously defined, and it is unclear if the “stained region” refers to the same element as the “stained area” in Claim 6, line 1.  For the remainder of this Action, it is assumed that the “stained region” and the “stained area” refer to the same region in the endoscopic images.
Claim 6 recites “when the staining of the stained region is poor” in line 7.  This limitation is indefinite because it is unclear what amount of staining of the stained region could be considered “poor” in the claim.  For example, no quantity or measurement has been defined to indicate a level of “poor” staining.  For the remainder of this Action, it is assumed that this limitation refers to any amount of staining less than a complete staining of the region.
Claim 8 recites “wherein the range H1 is [0,T2], the range H2 is (T2,1], the value range of T2 is [0.01,0.2]” in line 2.  This limitation is indefinite because the variable T2 has not been defined by the claim, and it is unclear if T2 and T2 are both used to indicate the value range or if these are distinct variables.  For the remainder of this Action, it is assumed that T2 represents an arbitrary threshold value different from the value range T2.
Further, Claim 8 recites “the hue is normalized” in line 3.  This limitation is indefinite because the hue has been previously defined for each pixel in the processed image, including those in the range of H1 and H2, and it is unclear which of these hues is referenced by “the hue” in the limitation.  For the remainder of this Action, it is assumed that the first condition is related to the hue of each pixel for which it has been defined.
Claims 9, 11 recite equations for fb (i,j) and T3 (i,j), respectively, which include the variables α, β, and γ.  These limitations are unclear because the variables have not been defined in the claims and the relationship between each variable and the blue change value of each pixel and the blue change value threshold cannot be ascertained.  For the remainder of this Action, it is assumed that each of these variables are used as weight coefficients, as described in specification paragraph [00114].

There is insufficient antecedent basis for the following limitations in the claims:
“the b component of each pixel” in Claims 1, 14, 15
“the pixels that meet the first condition and/or the second condition” in Claims 1, 14, 15
“the initial range area” in Claims 1, 14, 15
“the minimum value of the b component” in Claim 5
“the staining of the basic image” in Claim 6
“the ratio of the initial range area Si of the set C to the total area of the basic image” in Claim 6
“the total area of the basic image” in Claim 6
“the ratio of the stained area” in Claim 6
“the deep stained area S2” in Claim 6
“the ratio of the deep stained area S2 to the total area of the basic image” in Claim 6
“the minimum value in the range H2” in Claim 7
“the maximum value in the range H1” in Claim 7
“the area Sh” in Claim 7
“the value range of T2” in Claim 8
“the value range of T1” in Claim 8
“the RGB value” in Claim 9
“the blue change value” in Claim 9
“the set of all pixels” in Claim 9
“the value range of α, β, γ” in Claim 10
“the magnitude of fb (i,j) and T3 (i,j)” in Claim 11
“the relationship between th1 and r” in Claim 12
“the value range of ε1” in Claim 12
“the value range of ε2” in Claim 12
“the value range of th2” in Claim 13
“the value range of th3” in Claim 13
“the steps in a method” in Claims 14, 15
“the processor” in Claim 15
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 101
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites obtaining a basic image, removing abnormal pixels from the basic image and recording it as a processed image, obtaining the hue, saturation, and value of each pixel, setting a first condition for the hue, saturation, and value, obtaining the b component of each pixel, setting a second condition for the b component, collecting and processing pixels which meet the first and/or second condition, and calculating the initial range area.
The limitations of obtaining a basic image, removing abnormal pixels from the basic image, and recording it as a processing image, as drafted, form a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, this limitation encompasses the user obtaining image information and ignoring a part of the pixel information. 
The limitations of obtaining the hue, saturation, value, and b component of each pixel, as drafted, form a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, this limitation encompasses the user obtaining numerical information about an image. 
The limitations of setting a first condition for the hue, saturation, and value and setting a second condition for the b component, as drafted, form a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, this limitation encompasses the user comparing numerical information about an image to a threshold value. 
The limitations of collecting and processing pixels which meet the first and/or second condition, and calculating the initial range area of the set, as drafted, form a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, this limitation encompasses the user remembering a comparison result between image information and a threshold, then determining the size of an area which surpasses the threshold.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite a processor or computing means to perform the claimed functions.  Therefore, these elements amount to a series of mental steps.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
Claims 2-13 are therefore rejected as depending from a rejected base claim, and further do not contain any steps that preclude performance in the mind or are integrated into a judicial exception.
Similarly, Claims 14, 15 recite the method steps discussed above.  Claim 14 recites a memory and a processor and Claim 15 recites a computer readable storage medium and a processor to implement these steps.  Each of these elements is recited at a high-level of generality such that it does not perform additional processes to the generic computer function of data manipulation.  Therefore, these elements as recited amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Claim 15 is directed to non-statutory subject matter.  Under the broadest reasonable interpretation of this claim, the “computer readable storage medium” encompasses a transitory form of signal transmission such as a propagating signal and is considered a signal per se.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190021580 A1 by Mishima in view of “Capsule endoscopy image analysis using texture information from various colour models” by Charisis et al. (hereinafter “Charisis”).
Regarding Claim 1, Mishima discloses a method of identifying stained area in endoscopic images (image signal processing in processor 16; Fig. 2), comprising: 
obtaining a basic image taken by a photographing device (image sensor 48 captures a reflected image; [0055-56]; Fig. 2); 
removing abnormal pixels from the basic image and recording it as a processed image (the image signal is processed by DSP 56 and noise removal unit 58; [0059]; Fig. 2); 
obtaining the hue, saturation and value of each pixel in the processed image of HSV format (color information calculation unit 80 calculates a brightness, hue, and saturation value for each pixel; [0066]; Fig. 4); 
setting a first condition that the hue of the pixel is in a D1 range (changing the hue of each pixel in first color difference expansion unit 82; [0068]), the saturation is in a D2 range (changing the saturation of each pixel in second color difference expansion unit 84; [0071]), and the value is in a D3 range (the brightness of each pixel changes according to the changes in hue and saturation; [0069, 72]; Fig. 5); 
collecting and processing the pixels that meet the first condition and/or the second condition to form a set C (recognition of an abnormal mucosa by abnormal region enhancement unit 77 for subsequent processing by structure enhancement unit 78; [0063, 78]; Figs. 2, 4);
calculating the initial range area Si of the set C (region emphasized by abnormal region enhancement unit 77 and structure enhancement unit 78; [0063-65]; Figs. 2, 4).
However, Mishima does not positively disclose obtaining the b component of each pixel in the processed image of Lab format; and setting a second condition that the b component of the pixel is in a D4 range.
Charisis teaches wireless capsule endoscopy imaging to identify healthy and abnormal tissue using RGB, HSV, and Lab color spaces.  A classification procedure is performed for ulcer images containing L, a, and b channels and evaluated for accuracy.  The Lab space contains normalized image data for each plane, including the b channel, as shown in Fig. 9 (Abstract; CIE Lab colour space section 5.3; Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Mishima with the image formatting taught by Charisis with the benefit of improving classification accuracy of ulcer images (Charisis CIE Lab colour space section 5.3).
Regarding Claim 2, Mishima as modified by Charisis teaches the method of identifying stained area in endoscopic images of claim 1, however does not positively disclose wherein the step of "removing abnormal pixels from the basic image and recording it as a processed image" comprises: 
converting the basic image to a grayscale format; 
obtaining a set of pixels with grayscale values in a G range from the basic image and recording it as a processed image.
Charisis further teaches extracting feature patterns to identify ulcer regions in captured images using a differential lacunarity (Dif Lac) analysis.  The Dif Lac analysis is used to analyze grayscale images to determine a box mass calculation, which can be used to empirically obtain and differentiate spatial information in the images (Differential Lacunarity section 2.2 and Texture–feature extraction section 3.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method taught by Mishima in view of Charisis with the grayscale analysis taught by Charisis with the benefit of revealing sharp or slight changes in neighboring pixels and permitting analysis in multiple scales (Charisis Texture–feature extraction section 3.2).
Regarding Claim 6, Mishima as modified by Charisis teaches the method of identifying stained area in endoscopic images of claim 1, after the step of "calculating the initial range area Si of the set C" further comprises: 
determining the staining of the basic image (recognition of an abnormal mucosa by abnormal region enhancement unit 77; [0063, 78]; Figs. 2, 4); 
when the staining of the stained region is completely stained, obtaining the ratio of the stained area (region emphasized by abnormal region enhancement unit 77 and structure enhancement unit 78 when the abnormal region is detected; [0063-65]; Figs. 2, 4); 
when the staining of the stained region is poor, calculating the deep stained area S2 (switching to a special observation mode when it is difficult to identify a glandular border in an image) and obtaining the ratio of the stained area (calculate image information and abnormal area of a dendritic blood vessel area; [0080-81]; Figs. 2, 6).
However, Mishima in view of Charisis does not positively teach calculating the ratio of the initial range area Si of the set C to the total area of the basic image and calculating the ratio of the deep stained area S2 to the total area of the basic image.
Charisis further teaches identifying an ROI for ulcer images before the classification procedure is applied to the images.  The ROI of each image varies from 110×110 to 220×220 pixels and makes up a percentage of the normal images.  This segmentation used to determine the ROI of each image may be performed automatically, such as by a processor (Pre-processing of the image dataset section 4.2 and Concluding remarks section 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method taught by Mishima in view of Charisis with the ROI calculation as taught by Charisis with the benefit of applying the classification method to a large dataset (Charisis Concluding remarks section 6).
Regarding Claim 14, Mishima discloses a system, comprising: 
an external device, comprising a memory and a processor (processor 16 with external computer and external recording unit; Fig. 2), 
wherein the memory stores computer programs that run on the processor (image processing program controls external computer function), and 
the processor executes the computer programs to implement the steps in a method of identifying stained area in endoscopic images (image signal processing in processor 16; [0045-47, 92]; Fig. 2); 
wherein the method comprises: 
obtaining a basic image taken by a photographing device (image sensor 48 captures a reflected image; [0055-56]; Fig. 2); 
removing abnormal pixels from the basic image and recording it as a processed image (the image signal is processed by DSP 56 and noise removal unit 58; [0059]; Fig. 2); 
obtaining the hue, saturation and value of each pixel in the processed image of HSV format (color information calculation unit 80 calculates a brightness, hue, and saturation value for each pixel; [0066]; Fig. 4); 
setting a first condition that the hue of the pixel is in a D1 range (changing the hue of each pixel in first color difference expansion unit 82; [0068]), the saturation is in a D2 range (changing the saturation of each pixel in second color difference expansion unit 84; [0071]), and the value is in a D3 range (the brightness of each pixel changes according to the changes in hue and saturation; [0069, 72]; Fig. 5); 
collecting and processing the pixels that meet the first condition and/or the second condition to form a set C (recognition of an abnormal mucosa by abnormal region enhancement unit 77 for subsequent processing by structure enhancement unit 78; [0063, 78]; Figs. 2, 4);
calculating the initial range area Si of the set C (region emphasized by abnormal region enhancement unit 77 and structure enhancement unit 78; [0063-65]; Figs. 2, 4).
However, Mishima does not positively disclose a capsule endoscope system comprising a capsule endoscope, obtaining the b component of each pixel in the processed image of Lab format, and setting a second condition that the b component of the pixel is in a D4 range.
Charisis teaches wireless capsule endoscopy imaging to identify healthy and abnormal tissue using RGB, HSV, and Lab color spaces.  A classification procedure is performed for ulcer images containing L, a, and b channels and evaluated for accuracy.  The Lab space contains normalized image data for each plane, including the b channel, as shown in Fig. 9 (Abstract; CIE Lab colour space section 5.3; Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Mishima with the image formatting taught by Charisis with the benefit of improving classification accuracy of ulcer images (Charisis CIE Lab colour space section 5.3).
Regarding Claim 15, Mishima discloses a computer readable storage medium, wherein the computer readable storage medium stores computer programs (non-transitory computer-readable recording medium stores an image processing program; [0092]; Claims 16, 19), and 
the computer programs are executed by the processor to implement the steps in a method of identifying stained area in endoscopic images (image signal processing in processor 16; [0045-47, 92]; Fig. 2); 
wherein the method comprises: 
obtaining a basic image taken by a photographing device (image sensor 48 captures a reflected image; [0055-56]; Fig. 2); 
removing abnormal pixels from the basic image and recording it as a processed image (the image signal is processed by DSP 56 and noise removal unit 58; [0059]; Fig. 2); 
obtaining the hue, saturation and value of each pixel in the processed image of HSV format (color information calculation unit 80 calculates a brightness, hue, and saturation value for each pixel; [0066]; Fig. 4); 
setting a first condition that the hue of the pixel is in a D1 range (changing the hue of each pixel in first color difference expansion unit 82; [0068]), the saturation is in a D2 range (changing the saturation of each pixel in second color difference expansion unit 84; [0071]), and the value is in a D3 range (the brightness of each pixel changes according to the changes in hue and saturation; [0069, 72]; Fig. 5); 
collecting and processing the pixels that meet the first condition and/or the second condition to form a set C (recognition of an abnormal mucosa by abnormal region enhancement unit 77 for subsequent processing by structure enhancement unit 78; [0063, 78]; Figs. 2, 4);
calculating the initial range area Si of the set C (region emphasized by abnormal region enhancement unit 77 and structure enhancement unit 78; [0063-65]; Figs. 2, 4).
However, Mishima does not positively disclose obtaining the b component of each pixel in the processed image of Lab format; and setting a second condition that the b component of the pixel is in a D4 range.
Charisis teaches wireless capsule endoscopy imaging to identify healthy and abnormal tissue using RGB, HSV, and Lab color spaces.  A classification procedure is performed for ulcer images containing L, a, and b channels and evaluated for accuracy.  The Lab space contains normalized image data for each plane, including the b channel, as shown in Fig. 9 (Abstract; CIE Lab colour space section 5.3; Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Mishima with the image formatting taught by Charisis with the benefit of improving classification accuracy of ulcer images (Charisis CIE Lab colour space section 5.3).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mishima in view of Charisis as applied to claim 2 above, and further in view of CN 105869155 A by Su et al. (hereinafter “Su”).
Regarding Claim 3, Mishima as modified by Charisis teaches the method of identifying stained area in endoscopic images of claim 2, however does not positively teach wherein the G range is [10,240].
Su teaches an image processing method for identifying color variations in a skin image.  The method comprises obtaining a gray image and the HSV color space for the image to filter pixel corresponding to the skin to extract desired image information.  The skin portion is identified in the image as having a gray value greater than 80.  Thus, the range of gray values is [80, 255] (Su [0038]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method taught by Mishima in view of Charisis with the gray range taught by Su with the benefit of obtaining contour and binary image information for a skin image (Su [0039-40]). 

Claims 4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mishima in view of Charisis as applied to claim 1 above, and further in view of US 20210398321 A1 by Wilander et al. (hereinafter “Wilander”).
Regarding Claim 4, Mishima as modified by Charisis teaches the method of identifying stained area in endoscopic images of claim 1, however does not positively teach wherein in the step of "setting a first condition that the hue of the pixel is in a D1 range, the saturation is in a D2 range, and the value is in a D3 range", the D1 range is [0.43,0.7], the D2 range is [0.16,1], the D3 range is [0.16,1], and the hue, the saturation, and the value are normalized.
Wilander teaches identifying pixels in a blood image with hue, saturation, and value in a red spectrum.  For example, the hue can be within [173 to 179], the saturation can be within [168 to 255], and the value can be within [35 to 180].  Further, color ranges can be defined based on information from a stained reference field and the image can be normalized according to the similarly-stained reference image ([0113, 120]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method taught by Mishima in view of Charisis with the hue, saturation, and value taught by Wilander with the benefit of diagnosing cancer in samples containing a small amount of blood (Wilander [0119-120]).
Regarding Claim 7, Mishima as modified by Charisis teaches the method of identifying stained area in endoscopic images of claim 6, wherein the step of "determining the staining of the basic image" comprises: calculating the area Sh of the pixels (abnormal region emphasized by abnormal region enhancement unit 77 and structure enhancement unit 78); 
However, Mishima as modified by Charisis does not positively teach taking 0 as the value of the pixels in the processed image with hue is in a range H1, 
taking 1 as the value of the pixels in the processed image with hue in a range H2, and the minimum value in the range H2 is greater than the maximum value in the range H1; 
obtaining a threshold T1; when Sh>T1, determining that the staining of the stained region in the basic image is poor; 
when Sh<T1, determining that the staining of the stained region in the basic image is completely stained.
Wilander teaches a binary 0/1 image created from pixel information as shown in Fig. 4 where “1” represents a non-normal value and “0” represents a normal value.  A color range is defined for each stained image with specific values for non-normal and normal cells.  For example, the hue of non-normal cells is within [8 to 28] and the hue of normal cells is within [175-179].  Samples that contain only normal cells can be eliminated from further classification processing based on comparison to a threshold value, while stained cancerous samples are assessed further ([0059-60, 69, 124]; Figs. 2-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method taught by Mishima in view of Charisis with the binarization taught by Wilander with the benefit of assessing the color of individual pixels to identify prostate cancer cells (Wilander [0068-69]).
Regarding Claim 8, Mishima as modified by Charisis and Wilander teaches the method of identifying stained area in endoscopic images of claim 7, however does not positively teach wherein the range H1 is [0,T2], the range H2 is (T2,1], the value range of T2 is [0.01,0.2], the value range of T1 is [0.6,0.98], and the hue is normalized.
Wilander further teaches a binary the color range is defined for each stained image with specific values for non-normal and normal cells.  For example, the hue of non-normal cells is within [8 to 28] and the hue of normal cells is within [175-179].  Prior to classification according to the hue, samples that contain only normal cells can be eliminated from further classification processing based on comparison to a singular threshold value, while stained cancerous samples are assessed further ([0059-60, 69, 124]; Figs. 2-5).  Further, color ranges can be defined based on information from a stained reference field and the image can be normalized according to the similarly-stained reference image ([0113, 120]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method taught by Mishima in view of Charisis with the threshold analysis taught by Wilander with the benefit of assessing the color of individual pixels to identify prostate cancer cells (Wilander [0068-69]).

Allowable Subject Matter
Claims 5, 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 5, Mishima as modified by Charisis teaches the method of identifying stained area in endoscopic images of claim 1, wherein the b component is normalized (Charisis CIE Lab colour space section 5.3; Fig. 9).
However, Mishima as modified by Charisis does not positively teach “wherein the D4 range is [1/4Bmin, 0.16]… and wherein Bmin is the minimum value of the b component of the basic image in a Lab color model”.  Further, these limitations were not found to be anticipated in or rendered obvious by the prior art.
Regarding Claim 9, Mishima as modified by Charisis teaches the method of identifying stained area in endoscopic images of claim 6, wherein the step of "calculating the deep stained area S2" comprises: calculating the RGB value of each pixel in the processed image, x1(i, j) = (r, g, b) (R, G, and B values for each pixel from RGB data input to color information calculation unit 80); 
calculating the HSV value of each pixel in the processed image, x2(i, j) = (h, s, v) (hue, saturation, and lightness values for each pixel from RGB data input to color information calculation unit 80; [0066]; Fig. 4).
However, Mishima as modified by Charisis does not positively teach “calculating the blue change value fb(i, j) of each pixel, fb(i, j) = α* (b/r) +β* (b/g) + γ*(b/h); obtaining a blue change threshold T3; obtaining the set of all pixels, of which fb(i, j) > T3, and calculating the deep stained area S2”. Further, these limitations were not found to be anticipated in or rendered obvious by the prior art.  Claims 10-13 therefore contain allowable subject matter as depending from Claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ikemoto (US 20150193929 A1)
Guissin (US 20130121546 A1)

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795